Per Curiam,
This is an unemployment compensation case in which the claimant was denied benefits by the bureau, the referee, and the Unemployment Compensation Board of Review. Claimant appealed to this Court.
Claimant was employed by the Perry Equipment Corporation, 1515 West Thompson Street, Philadelphia, Pennsylvania. On June 20, 1947, she resigned her position in order to be married and to accompany her husband to the state of New York, where he resided and where he was employed. The marriage took place on June 28, 1947.
The claims filed were disallowed on the ground that claimant voluntarily left her employment without good cause within the meaning of section 402 (b) of the Unemployment Compensation Law of December 5, 1936, P.L. (1937) 2897, §402, as amended by the Act of June 30, 1947, P.L. 1186, §2, 43 PS §802 (b).
In Dames Unemployment Compensation Case, 158 Pa. Superior Ct. 564, 45 A. 2d 909, we said that mar*543riage is not a surrender to circumstances of the kind and quality that compel a decision to leave one’s employment, and that no legal obligation rests upon a claimant to marry or to join her fiance. That case is applicable, and controls the instant case.
Decision of the Board is affirmed.